FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-14-00007-CV

                                 Trial Court No. 08-00171

Rex Smith

Vs.

Kelly Davis and Amber Davis
DOCUMENTS FILED                        AMOUNT       FEE PAID BY
Motion fee                                 $15.00   S Gary Werley
Motion fee                                 $10.00   Hope Sorensen
Motion fee                                 $10.00   Hope Sorensen
Motion fee                                 $15.00   S Gary Werley
Motion fee                                 $15.00   Hope Sorensen
Motion fee                                 $10.00   Hope Sorensen
Motion fee                                 $10.00   Jackie Groves
Clerk's record                            $262.00   Jeffrey C. Irion
Reporter's record                         $544.25   jeffrey C. Irion
Supreme Court chapter 51 fee               $50.00   Jeffrey Irion
Indigent                                   $25.00   Jeffrey Irion
Required Texas.gov efiling fee             $20.00   Jeffrey Irion
Filing                                    $100.00   Jeffrey Irion
TOTAL:                                  $1,086.25

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 14th day of August 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk